ACCEPTED
                                                                                       06-14-00208-CR
                                                                            SIXTH COURT OF APPEALS
                                                                                  TEXARKANA, TEXAS
                                                                                  4/27/2015 4:39:59 PM
                                                                                      DEBBIE AUTREY
                                                                                                CLERK



                              NO. 06-14-00208-CR
                                                                      FILED IN
                                                               6th COURT OF APPEALS
STATE OF TEXAS                            §   IN THE             TEXARKANA, TEXAS
                                          §                    4/27/2015 4:39:59 PM
VS.                                       §   6TH COURT            DEBBIE AUTREY
                                          §                            Clerk
TONY DEWAYNE CRAYTON                      §   OF APPEALS


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Tony Dewayne Crayton, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

      1.    This case is on appeal from the 8th Judicial District Court of Hopkins

County, Texas.

      2.    The case below was styled the STATE OF TEXAS vs. Tony Dewayne

Crayton, and numbered 1323670.

      3.    Appellant was convicted of Murder.

      4.    Appellant was assessed a sentence of 50 years on November 24, 2014.

      5.    Notice of appeal was given on November 24, 2014.

      6.    The clerk's record was filed on March 26, 2015; the reporter's record

was filed on January 27, 2015.
      7.     The appellate brief is presently due on April 27, 2015

      8.     Appellant requests an extension of time of 45 days from the present

date, i.e. June 11, 2015.

      9.     No extension to file the brief has been received in this cause.

      10.    Defendant is currently incarcerated.

      11.    Appellant relies on the following facts as good cause for the requested

extension:

             A.      Appellant’s case raises many areas of appellate consideration

                  many of which are quite complex.

             B.      Appellant’s attorney was unable to devote sufficient time to

                  prepare Appellant’s Brief due to extensive time in court appearing

                  on the following dates and cases:

                  1. 4/2/15 - 8th Judicial District Court of Rains County: State of

                     Texas v. Jeremy Ratliff, State of Texas v. Christopher

                     Morrison, In the Matter of Terry McCollum, a child;

                  2. 4/8/15 - Franklin County Court: State of Texas v. Martin

                     Flores, Cause No. 12898, State of Texas v. Norman Ball, Cause

                     No. 12907; Justice Court of Hopkins County: Christopher

                     Hyche Cause No. 1520162;

                  3. 4/9/15 – Hopkins County Court at Law: State of Texas v.
   Kendrick Moseley, Cause No. 1401429; 8th Judicial District

   Court of Hopkins County: State of Texas v. Robert Dyer, Cause

   No. 1424287, State of Texas v. Jacob Robinson, Cause No.

   1323373 and 1323339, State of Texas v. Kody Williams, Cause

   No. 1424144;

4. 4/13/15 - 8th Judicial District Court of Hopkins County: State

   of Texas v. Jordan Delapaz, Cause No. 1524486, State of Texas

   v. Tony Thomas, Cause No. 1021501, 1021502, 1021894,

   1021895, 1021896, State of Texas v. Kody Williams, Cause

   No. 1424144;

5. 4/15/15 - 8th Judicial District Court of Hopkins County: State

   of Texas v. Donald Detwiler, State of Texas v. Frances Ethridge

   Cause No. 1424122;

6. 4/16/15 – Hunt County District Court: State of Texas v.

   Christopher Howard Cause No. 29926;

7. 4/17/15 - 8th Judicial District Court of Franklin County: State

   of Texas v. James Crawford, State of Texas v. Daniel Wetzel

   Cause No. F-8919, F-8920, State of Texas v. Charles Derrick

   Cause No. F-8954, State of Texas v. David Dollins Cause No.

   F-8840, State of Texas v. Mary Ann Johnson Cause No.
                    F-8844, State of Texas v. Kimberly Otis Cause No. F-8870;

                 8. 4/21/15 - 8th Judicial District Court of Hopkins County: State

                    of Texas v. Raymond Collins Cause No. 1223038;

                 9. 4/23/15 - Hopkins County Court at Law: State of Texas v.

                    Arnaud Crouzet, Cause No. CR1431009, 8th Judicial District

                    Court of Hopkins County: State of Texas v. Tallan Askew,

                    Cause No. 1424015, 1424016, State of Texas v. Gary Ross, In

                    the Matter of Deanthony Moore, a child, Cause No. J01631;

                 10.4/24/15 - 8th Judicial District Court of Delta County: State of

                    Texas v. Joseph Tubb, Cause No. 7417;

                 11.4/27/15 – Wood County District Court: State of Texas v.

                    Krystal Prescher, Cause No. 20621-2009;

            C.      Further, Appellant’s attorney prepared and filed an Appellant’s

                 Brief in the 6th Court of Appeals, Appellate No. 06-14-00110-CR,

                 Cody Thomas v. The State of Texas on 4/26/15.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.

                                       Respectfully submitted,

                                       Martin Braddy Attorney at Law
                                       121 Oak Avenue
                                      Suite A
                                      Sulphur Springs, Texas 75482
                                      Tel: (903) 885-2040
                                      Fax: (903) 500-2704



                                      By: /s/ Martin Braddy
                                        Martin Braddy
                                        State Bar No. 00796240
                                        martin.braddy@verizon.net
                                        Attorney for Tony Dewayne Crayton



                         CERTIFICATE OF SERVICE

      This is to certify that on April 27, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Hopkins

County, 110 Main Street Sulphur Springs, Texas 75482, by E-mail.



                                      /s/ Martin Braddy
                                      Martin Braddy